JOANOS, Judge.
Francis N. Hector (Hector) appeals a final order of the Department of Professional Regulation, Florida Real Estate Commission (Commission), which reprimanded Hector for an alleged violation of section 475.-25(1), Florida Statutes. We reverse.
On March 27, 1985, the Commission filed a complaint seeking discipline of Hector in his capacity as a licensed real estate broker. The conduct which formed the basis of the complaint occurred on February 23, 1983.
The Commission predicated its reprimand on the finding that Hector had violated section 475.25(l)(p), Florida Statutes (1983). Our examination of the legislative history of this statutory provision reveals that the subsection which Hector allegedly violated in February 1983 did not become effective until October 1, 1983. Ch. 83-329, s. 61, Laws of Fla. In light of the well settled principle that statutes are to operate prospectively absent an expression of legislative intent to the contrary,1 we find the Commission’s order of reprimand has no statutory basis, because the conduct which the Commission seeks to discipline was not subject to Commission discipline when it occurred.
Accordingly, the Commission’s final order of reprimand is reversed.
SMITH and BARFIELD, JJ., concur.

. See, e.g., Walker & La Berge, Inc. v. Halligan, 344 So.2d 239, 241 (Fla.1977), and cases cited therein; Automobile Insurance Co. of Hartford, Connecticut v. Beem, 469 So.2d 138, 141 (Fla. 3d DCA 1985).